UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 20, 2010 1-800-FLOWERS.COM, INC. (Exact name of registrant as specified in its charter) Delaware 0-26841 11-3117311 (State of incorporation) (Commission File Number) (IRS EmployerIdentification No.) One Old Country Road, Suite 500 Carle Place, New York 11514 (Address of principal executive offices) (Zip Code) (516) 237-6000 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01. Other Events On April 20, 2010, 1-800-FLOWERS.COM, Inc. issued a press release announcing that it had entered into an amended and restated credit agreement with a syndicate of banks and other financial institutions led by JPMorgan Chase Bank, N.A.A copy of the press release and a copy of the amended and restated agreement are included as Exhibit 99.1 and 99.2 and are incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (c) Exhibits The following exhibits are furnished with this Form 8-K: 99.1 Press Release dated April 20, 2010. 99.2 Second Amended and Restated Credit Agreement, dated April 16, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1-800-FLOWERS.COM, Inc. By: /s/William E. Shea William E. Shea Chief Financial Officer, Senior Vice-President Finance and Administration Date: April 20, 2010
